Citation Nr: 1132272	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  04-42 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  In June 2007, the Veteran testified before the Board.  In October 2007, the Board remanded the claim for further development.

In April 2009, the Board denied the Veteran's claim for service connection for multiple sclerosis.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, a June 2010 Order of the Court vacated the part of the decision denying the claim and remanded the claim for readjudication in accordance with the Joint Motion.  In February 2011, the Board requested a VA medical opinion from a neurologist in compliance with the June 2010 Order.

The Board notes that the Veteran also originally appealed the issue of whether new and material evidence had been submitted to reopen a claim for service connection for a right ankle disability.  The Board reopened this claim in April 2009 and remanded it for additional development.  A March 2010 rating decision granted service connection for a right ankle disability, effective January 13, 2004.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for a right ankle disability, and therefore, that issue is no longer before the Board.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence shows that it is at least as likely as not that the Veteran has multiple sclerosis that was manifested to a compensable degree within 7 years after separation from service.


CONCLUSION OF LAW

The Veteran's current multiple sclerosis is presumed incurred in his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for multiple sclerosis will be rebuttably presumed if manifest to a compensable degree within seven years following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d) (2010).  

Diagnostic Code 8018 provides the rating criteria for multiple sclerosis.  The minimum rating for multiple sclerosis is 30 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8018 (2010).  Under the rating schedule for neurological conditions and convulsive disorders, multiple sclerosis may be rated from 30 percent to 100 percent, based on impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a (2010).  The regulations provide the following additional guidance:  Consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a (2010).  

The record before the Board contains service medical records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

Air Force Base medical records dated in September 1984 show the Veteran's complaints of left hand weakness after removal of a ganglion cyst in April 1984.  Physical examination revealed full range of motion of all joints in the left upper extremity and intact deep tendon reflexes.  The assessment was left hand weakness.  In November 1984, the Veteran again complained of left hand and wrist weakness.  However, examination revealed no abnormalities.  He was assessed with acute inflammation of scar tissue versus possible carpal tunnel syndrome.  On follow-up evaluation in January 1985, the Veteran reported that he was still experiencing pain in his left hand and wrist.  Physical examination revealed moderate tenderness along the flexor tendon to the index finger.  He was assessed with tendonitis.

On April 28, 1986, the Veteran complained of a three-day history of episodes of weakness in his right hand and general weakness in his legs, bilaterally.  Physical examination revealed no numbness of his right hand, but revealed numbness of the third and fourth fingers of the left hand.  There was decreased strength in the right upper extremity and in the right hip flexor.  Otherwise, strength was normal.  Sensory examination was also normal.  The Veteran was observed to have a normal gait.  On April 30, 1986, the Veteran reported that he was in the hospital signing documents when his right hand became unable to grip the pen, and the pen dropped to the ground.  He additionally reported that he had been experiencing weakness in his right arm at that same time.  Examination of the motor system revealed a lag of the right arm on straight arm raising and weakness of the right upper extremity, primarily at the grip and with flexion and extension of the elbow.  Reflexes were additionally determined to be somewhat depressed in the right arm, as compared to the left, but sensory modalities were preserved.  The diagnosis was right arm weakness, etiology to be determined, rule out cervical herniated nucleus pulposus, and cervical spondylosis by X-ray.  In June 1986, the Veteran again complained of weakness in his right arm.  It was noted that he had had a ganglion cyst on the right wrist for two months.  Physical examination revealed a decreased right grip strength with normal sensory examination.

Air Force Base medical records dated in September 1986 show that the Veteran complained of a tingling sensation on the left side of his face that had been present on an intermittent basis for the past week.  He additionally complained of vertigo.  He was assessed with probable labrynthitis.  Records dated in August 1988 show that the Veteran's bilateral wrist ganglion cysts were removed.  He also complained of right wrist and ankle pain and was assessed with musculoskeletal pain in the right wrist and a sprained ankle.  Subsequent records show continued complaints of giving way of the right ankle.  

Private treatment records show that in 1998, the Veteran sought treatment for right shoulder pain.  Due to an abnormal MRI, the Veteran was referred for evaluation by his neurologist.  In June 1998, the Veteran reported experiencing a loss of sensation in his left hand and arm for the past two to four weeks that had seemed to "creep up" on him.  He noted that after physical therapy for the shoulder injury, he had suffered more numbness and loss of dexterity to the left hand, to a large degree.  The neurologist noted that he had a fall in 1991 and various arrested landings on shipboard.  When buttoning buttons, the Veteran indicated that he was not able to feel the hole.  He had decreased sensation in the fingertips of all the fingers, with some slight improvement of the little finger.  He was unable to feel surface touch on the volar aspect of the hand.  He also had dexterity loss in opening a jar and weakness in lifting.  There was some mild loss of sensation in the right arm.  He estimated that for the last several months, he had experienced a Lhermitte's sign.  Putting his head down to his chin caused a shocking sensation to run down the back of his arm and back of his leg on the left side.  He also described experiencing a peculiar itching sensation deep in the left arm, without a rash.  Scratching the arm caused a burning sensation.  A June 1998 MRI of the neck showed an ovoid signal change in the left side, intramedullary at C6-7 with some patchy enhancement.  The cord did not seem to be widened.  The Veteran had no facial involvement, but complained that he became disoriented when looking from side to side.  However, there did not appear to be diplopia or other visual loss.  He denied experiencing facial involvement, difficulty with speech, hearing, smelling, tasting, chewing, or swallowing.  It was noted that he had "sural nerve damage" to the right leg some years ago and that he apparently had rolled an ankle in an injury.  He also complained of a history of his right leg giving way.  Multiple sclerosis was formally diagnosed in July 1998 after abnormal MRI results and spinal fluid tests were obtained.

The Veteran underwent VA brain examination in January 2004.  At that time, he reported that he believed that his multiple sclerosis symptoms first presented in 1972.  He stated that at approximately that time, he began to experience falls and that his right leg gave out while walking.  He reported the incidents as occurring in isolation, rather than in a cluster of falls.  He additionally reported a history of joint pain and giving way of his joints.  Those symptoms gradually progressed to weakness and numbness in the extremities.  A review of the service medical records reflected that in June 1977, he had a stiff back and a lack of mobility.  He had encountered difficulties finding a good prescription for the right eye since 1978.  In December 1980, he fell and twisted his right ankle.  In February 1981, he had back pain and also trouble gripping with his left hand.  In September 1981, on physical examination, he had trouble with his right foot and knee, after a fall in a grocery store.  Following left rotator cuff surgery in 1998, the Veteran began to experience increased loss of sensation in the left upper extremity.  Shortly thereafter, he was diagnosed with multiple sclerosis.  

With regard to the approximate date of onset of the Veteran's multiple sclerosis, the January 2004 examiner determined that the approximate date of onset was unclear, as the Veteran did not report a clear history suggestive of multiple sclerosis prior to 1998.  The examiner explained that while the Veteran had reported numerous episodes of falling and other symptoms, none of those were suggestive of a multiple sclerosis relapse until the event in 1998.  A relapse of multiple sclerosis was explained to be defined by most experts as events of a neurological deficit that would last for more than 48 hours.  The examiner stated that the events as described by the Veteran did not suggest that any neurological deficit was present for more than 48 hours.  Current MRIs of the brain, cervical spine, and thoracic spine showed lesions suggestive of a demyelinating disease.  However, the Veteran's current symptoms related to his disease were not severe.  The relative minor severity was determined to be either because the Veteran had a benign form of multiple sclerosis or because of a later onset of the disease, such as the 1990s.  However, there was still a small chance that the Veteran's multiple sclerosis had its clinical onset in the 1970s.  In sum, however, considering the Veteran's report of non-specific symptoms for many years and the small amount of demyelinating lesions as seen by MRI in 2003, the examiner concluded that the most likely time of onset of the disease was in the 1990s.

The Veteran was afforded a VA neurological disorders examination in March 2008.  It was noted that he injured his right ankle during service, had significant trauma to the right ankle in a work-related accident in 1991, and that an EMG and nerve conduction study performed in 1991 showed right tarsal tunnel syndrome for which he underwent a release.  He was diagnosed with chronic pain syndrome in the right ankle in December 1994.  The Veteran indicated that he believed that his multiple sclerosis symptoms first manifested during service, as evidenced by frequent falls and a collapse of the right leg.  However, the examiner noted that a review of the record showed no evidence of frequent unexplained falls in service or after discharge, nor symptoms of a clear history of multiple sclerosis before 1998.  

Review of the medical record showed no complaints of loss of coordination, numbness, tingling, or pain syndromes without specific diagnoses.  The medical record showed complaints of upper extremity weakness and numbness after discharge.  However, the Veteran was found to have a ganglion cyst of the bilateral wrists.  He had a history of low back pain manifested by lower extremity weakness, numbness, and tingling and was status/post L5-S1 laminectomy and fusion in 2001.  The examiner noted that an ankle sprain in December 1980 during service apparently resolved without residual.  The examiner opined that the onset of multiple sclerosis was unclear, although the date of the diagnosis was clear and the Veteran had minor brief neurological symptoms prior to the multiple sclerosis diagnosis in 1998.  However, the examiner found that most of those symptoms were related to clear diagnoses and resolved with appropriate treatment.  The examiner finally opined that there was no evidence to suggest clinical onset of the Veteran's multiple sclerosis within seven years after separation from service.

In May 2011, a VA neurologist reviewed the Veteran's claims file in order to determine whether his current multiple sclerosis had its onset during service or within seven years after discharge from service.  Regarding the Veteran's alleged symptoms of multiple sclerosis during service, the examiner stated that the ankle injuries the Veteran incurred during service were not uncommon and that while the number of episodes was unusual, the episodes were all associated with indications of ankle trauma.  The examiner explained that while multiple sclerosis could cause gait ataxia, there was no evidence of gait and balance complaints as such during service.  The examiner also noted the March 1981 treatment for paresthesias during service and reported that while paresthesias were a neurologic complaint and multiple sclerosis patients could have pressure-like sensations over parts of the body, the Veteran's in-service paresthesias were not associated with other neurologic symptomatology.  The examiner concluded that there were no convincing episodes of neurologic dysfunction clearly indicating an early onset of multiple sclerosis during the Veteran's period of service.  

With respect to whether the Veteran's multiple sclerosis manifested itself within seven years after discharge from service in 1982, the examiner noted the Veteran's complaint of right hand weakness for three days in April 1986 that was associated with some numbness of the left third and fourth fingers and ill-defined weakness in the leg.  The examiner observed that the Veteran was referred to neurology after having a positive Romberg sign and weakness in his right biceps grasp wrist flexor extensor and hip flexors.  The examiner noted that the neurologist documented weakness of the right arm with slowness of movement and weakness at the grip and with flexion and extension of the elbow.  Reflexes were reported to be somewhat diminished in the Veteran's right arm, and the neurologist found cervical spondylosis on a plain film of the Veteran's cervical spine.  The examiner could not find further evaluation in the record that referred to that treatment note.  The examiner opined that the symptoms noted by the Veteran at that time and the confirming signs demonstrated by the physician were as likely as not a manifestation of multiple sclerosis.  The examiner could find no subsequent evaluation in the record suggesting that those findings could be explained by other than a cervical cord lesion associated with multiple sclerosis.  

Additionally, the May 2011 examining neurologist agreed with the January 2004 VA examiner that when the Veteran was formally diagnosed with multiple sclerosis in June 1998, the manifestations of the disease were mild, and relatively minor abnormalities were present on MRI scanning.  However, the examiner disagreed with the January 2004 VA examiner's suggestion that the mild manifestations of the disease indicated a recent onset of multiple sclerosis.  The examining neurologist explained that multiple sclerosis patients could have a variable and unpredictable disease course.  The examiner referenced that concept in recent medical literature, noting that there was poor correlation between multiple sclerosis disease progression and neuroimaging, particularly in patients such as the Veteran who had benign relapsing remitting disease.  The examiner therefore concluded that the neurologic symptoms noted in the Veteran's 1986 medical records were sufficient to indicate that it was as likely as not that the Veteran's multiple sclerosis had manifested itself within seven years after his military discharge.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the January 2004 and March 2008 VA opinions finding that the Veteran's multiple sclerosis did not have its onset within seven years after discharge from service and instead first manifested itself in 1998.  The March 2008 VA examiner essentially found that there was no evidence that the Veteran's multiple sclerosis manifested itself within seven years after discharge from service because although the Veteran had minor brief neurological symptoms prior to the multiple sclerosis diagnosis in 1998, most of those symptoms were related to clear diagnoses and resolved with appropriate treatment.  However, it does not appear that the March 2008 VA examiner considered the lack of subsequent evaluation in the record explaining the presence of the April 1986 cervical spondylosis, right arm weakness, and cervical herniated nucleus pulposus.  As for the January 2004 VA examiner, that examiner essentially found that the Veteran's multiple sclerosis did not manifest itself within seven years after discharge from service because the post-service non-specific neurologic symptoms described by the Veteran did not suggest that any neurological deficit was present for more than 48 hours, which did not constitute a relapse of multiple sclerosis according to most experts.  However, it does not appear that the January 2004 examiner considered the Veteran's neurologic complaints and treatment in April 1986.  Including two separate days of treatment and the Veteran's report that he had been experiencing symptoms for the previous three days, the Veteran's neurologic symptoms lasted more than 48 hours on that occasion and were given specific neurological diagnoses of cervical spondylosis and cervical herniated nucleus pulposus.  Additionally, the January 2004 examiner found that because the Veteran had not had any relapses of multiple sclerosis until 1998 and his disease was found to be relatively minor in severity at that time, that suggested that he had a later onset of multiple sclerosis, such as the 1990s.  However, the examiner again failed to consider the Veteran's April 1986 symptomatology as being a relapse of his disease, nor did that examiner consider the variability and unpredictability of multiple sclerosis that resulted in poor correlation between multiple sclerosis disease progression and neuroimaging.  

The Board finds that the May 2011 VA medical opinion is more probative and persuasive regarding the issue of whether the Veteran's multiple sclerosis had its onset within seven years after service.  In rendering the opinion, the May 2011 examiner paid particular attention to the duration and nature of the neurologic symptoms manifested in April 1986 and the lack of subsequent evaluation in the record explaining the findings of cervical spondylosis and cervical herniated nucleus pulposus, which the January 2004 and March 2008 VA examiners had not considered.  Moreover, the May 2011 examiner reconciled the opinion with the disagreement with the January 2004 VA examiner's finding that the mild manifestations of the disease indicated a recent onset of multiple sclerosis.  The May 2011 examiner explained that multiple sclerosis patients could have a variable and unpredictable disease course and noted that in recent medical literature, there was poor correlation between multiple sclerosis disease progression and neuroimaging, particularly in patients such as the Veteran who had benign relapsing remitting disease.  The May 2011 examiner concluded that the April 1986 neurologic findings evidenced a cervical cord lesion associated with multiple sclerosis, and accordingly, the Board finds that the May 2011 medical opinion indicates that the Veteran's multiple sclerosis had its onset within seven years after service.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for multiple sclerosis is warranted.  The competent evidence of record shows that the Veteran's multiple sclerosis initially manifested itself approximately four years after separation from service.  Because the manifestations of the Veteran's disease were mild that time, the Board finds that his multiple sclerosis manifested to a compensable degree.  38 C.F.R. § 4.124a, Diagnostic Code 8018.  

Accordingly, the Board concludes that the Veteran's multiple sclerosis manifested itself to a compensable degree within 7 years after separation from service, and therefore, presumptive service connection for multiple sclerosis must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for multiple sclerosis is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


